United States Court of Appeals
                               For the First Circuit

No. 08-2578

                              UNITED STATES OF AMERICA,

                                           Appellee,

                                               v.

                                     JESUS GONZALEZ,

                                     Defendant, Appellant.


                                       ERRATA SHEET


      The opinion of this Court issued on June 23, 2010, is amended as follows:

      On page 11, line 19, insert "the" before "police."